UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-8012



In Re:   TIMOTHY B. BURNHAM,




                                                           Petitioner.




                 On Petition for Writ of Mandamus.
                      (CA-04-210-3; CR-01-11)


Submitted:   April 1, 2005                   Decided:   April 25, 2005


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy B. Burnham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Timothy   B.   Burnham     petitions   for     writ    of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.          He seeks an order from this court

directing the district court to act.               Although we find that

mandamus    relief    is   not   warranted    because      the    delay    is   not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not   act   expeditiously.       We   grant   leave   to    proceed       in   forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                      - 2 -